DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1, 2, 5, 7-13 and 15 filed 8/5/2022 are allowed for the reasons set forth below. 

Re Claim 1: 
Ishizaka US-PGPUB No. 2021/0190357 (hereinafter Ishizaka) teaches an information providing system (SA) that provides information related to contamination of a drain pan of an air conditioner, the information providing system comprising:
a computer connected to a camera and a user terminal, wherein the computer is configured to: 
obtain image data of a subject captured by the camera (e.g., Ishizaka teaches at Paragraph 0080 that the control unit 40 receives the captured image information and the information indicating the dirtiness degree and makes the display unit 41 display the received information); 
convert the image data to image data from which a type of contamination is easily recognized, the type of contamination including collected contaminants or turbid water (e.g., Ishizaka teaches at Paragraph 0080 that the control unit 40 receives the captured image information and the information indicating the dirtiness degree and makes the display unit 41 display the received information and at Paragraph 0058 that the comparison unit 300 extracts difference pixels in which there is a difference between the reference image information and the captured image information and calculates the dirtiness degree based on the number of difference pixels. Ishizaka teaches at Paragraph 0091 that the images are binarized in accordance with brightness or darkness and the binarized pixels are compared); 
find a contaminated region in the image data in accordance with the type of contamination based on [a hue value] [a brightness value or darkness value] of every pixel in the image data that is converted (e.g., Ishizaka teaches at FIGS. 7, 17 and 23 that the darkness values of the pixels in the image of drain pan are different configured and therefore the image shows the hue (white/black/grey) values of the pixels. 
Ishizaka teaches at Paragraph 0080 that the control unit 40 receives the captured image information and the information indicating the dirtiness degree and makes the display unit 41 display the received information and at Paragraph 0058 that the comparison unit 300 extracts difference pixels in which there is a difference between the reference image information and the captured image information and calculates the dirtiness degree based on the number of difference pixels and at Paragraph 0091 that the images are binarized in accordance with brightness or darkness and the binarized pixels are compared); 
generate contamination-related information in which the contaminated region is highlighted in accordance with the type of contamination so that the type of contamination can be identified in the image data (
Ishizaka teaches at FIG. 17 and FIG. 23 and Paragraph 0123 that the screen is displayed on the display unit 41 of the monitoring terminal 4 to show the dirtiness degree. 
Ishizaka teaches at Paragraph 0091 that the images are binarized in accordance with brightness or darkness and the binarized pixels are compared); and 
output the contamination-related information to the user terminal (Ishizaka teaches at FIG. 17 and FIG. 23 and Paragraph 0123 that the screen is displayed on the display unit 41 of the monitoring terminal 4 to show the dirtiness degree. 
Ishizaka teaches at Paragraph 0091 that the images are binarized in accordance with brightness or darkness and the binarized pixels are compared).  


The prior art references do not anticipate or suggest the new claim limitation of “form a contamination chart indicating a change in a contaminant amount with respect to elapsed time based on image data of the drain pan captured at different times; generate the contamination-related information including the contamination chart and a threshold value of the contaminant amount indicating when to perform cleaning; highlight a time point at which the contaminant amount reaches the threshold value of the contamination in the contamination chart” in an information providing system, set forth in the base claim 1.  The base claims 7, 8 and 10 are allowed for the same reasons as the claim 1. The dependent claims 2, 5 and 9 are dependent upon the claim 1 and are allowed for the same reasons as the claim 1. The dependent claims 11-13 and 15 are dependent upon the base claim 10 and are allowed for the same reasons as the base claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613